DETAILED ACTION
This communication is responsive to the application, filed August 11, 2022.  Claims 1, 7-13, 15 and 20-30 are pending in this application.  The applicant has canceled claims 2-6, 14, and 16-19.  The applicant has added new claims 21-30.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on January 25, 2021 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 8, 21-24, and 26-29 are rejected under 35 U.S.C. 103 as unpatentable over Yang et al. (US 2021/0263821 A1) in view of Lublin et al. (US 2017/0364263 A1).

As per claim 1:  A system comprising: 
a memory device; and 
Yang discloses [Fig. 1; 0031-0032] a storage device with a plurality of memory die.
a processing device, operatively coupled to the memory device, to perform operations comprising: 
Yang discloses [Fig. 1; 0031-0032] the host (processing device) is coupled to the memory device.
identifying an operating temperature of the memory device; 
Yang discloses [Fig. 12; 0194] identifying operating temperature of the memory device.
identifying a scan frequency corresponding to the operating temperature;
Yang discloses [Fig. 12; 0194] a cross temperature manager may determine if the cross temperature metric satisfies a cross temperature threshold.
performing a scan operation with respect to a representative block of a set of blocks of the memory device at the scan frequency.  
Yang discloses [Fig. 12; 0194-0195] changing the scan frequency may mean increasing or decreasing the scan frequency based on the temperature readings.
responsive to determining that the operating temperature exceeds a threshold temperature, increasing the scan frequency; and
Yang discloses [Fig. 12; 0194-0195] changing the scan frequency may mean increasing or decreasing the scan frequency based on the temperature readings, but fails to explicitly disclose increasing the scan frequency when a threshold has been exceeded.  Lublin discloses a similar system, which further teaches [0045] when a threshold has been exceeded, the frequency of scanning is increased for the memory device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yang with that of Lublin.  One would have been motivated to increase the scan frequency when a threshold is exceeded because it allows the hypervisor to reduce time of the memory scan [Lublin; 0045].

As per claim 8:  The system of claim 1, further comprising one or more temperature sensors to measure the operating temperature of the memory device.
Yang discloses [0195] the storage controller may determine the hottest memory die based on die temperature reported by each temperature sensor.

As per claim 21:  The system of claim 1, wherein the operations further comprise: responsive to determining that the operating temperature is below a second threshold temperature, decreasing the scan frequency.  
Lublin discloses [0045] if the modified pages is less than a threshold amount, the hypervisor may decrease the scan frequency.

As per claim 22:  The system of claim 1, wherein increasing the scan frequency is performed based on a predefined function.  
Lublin discloses [0045] the scan frequency is increased by the hypervisor if the scanning indicator is above a threshold amount.

As per claim 23:  The system of claim 1, wherein the set of blocks has been programmed within a certain time window.  
Lublin discloses [0045] the hypervisor includes periodic scanning of the memory and includes a periodic scanning schedule.

As per claim 24:  The system of claim 1, wherein the set of blocks has been programmed within a certain temperature window.  
Yang discloses [0123] programmed temperature refers to a die temperature of a memory die when data is written or programmed to the memory die or device.

As per claims 26-29:  Although claims 26-29 are directed towards a method claim, they are rejected under the same rationale as the system claims 21-24 above.

Claims 7, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Lublin and further in view of Confalonieri et al. (US 10,339,983 B1)

As per claim 7:  The system of claim 1, further comprising: 
associating each temperature range of a plurality of predefined temperature ranges to a respective scan frequency value of a plurality of predefined scan frequency values; 
identifying a particular temperature range of the plurality of predefined temperature ranges, wherein the operating temperature falls within the particular temperature range; and 
setting the scan frequency to a particular scan frequency value of the plurality of predefined scan frequency values, wherein the particular scan frequency value corresponds to the particular temperature range.  
Yang discloses the system of claim 1, but fails to explicitly disclose a plurality of particular temperature ranges of a predefined temperature ranges.  Confalonieri discloses a similar system, which further teaches [col. 8, lines 21-65] the temperature check can allow for a plurality of operating temperature ranges.  The plurality of operating temperature ranges can provide predetermined actions based on the temperature range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yang and Lublin with that of Confalonieri.  One would have been motivated to identify a particular temperature range because it allows correspond blocks based on the temperature range [Confalonieri; col. 8, lines 21-65].

As per claims 9-13:  Although claims 9-13 are directed towards a method claim, they are rejected under the same rationale as the system claims 1 and 7 above.

As per claims 15 and 20:  Although claims 15 and 20 are directed towards a method claim, they are rejected under the same rationale as the system claims 1 and 7 above.

Allowable Subject Matter
Claims 25 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20200117387 A1 – Cadloni discloses performing varying frequency memory sub-system background scans using either or both a timer and an I/O event limit.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114